Name: 92/132/EEC: Council Decision of 3 February 1992 concerning the conclusion of bilateral Cooperation Agreements on Science and Technology for Environmental Protection (STEP) between the European Economic Community and the Republic of Austria, the Republic of Finland and the Kingdom of Norway respectively
 Type: Decision
 Subject Matter: cooperation policy;  environmental policy;  Europe;  international affairs
 Date Published: 1992-02-28

 Avis juridique important|31992D013292/132/EEC: Council Decision of 3 February 1992 concerning the conclusion of bilateral Cooperation Agreements on Science and Technology for Environmental Protection (STEP) between the European Economic Community and the Republic of Austria, the Republic of Finland and the Kingdom of Norway respectively Official Journal L 054 , 28/02/1992 P. 0021 - 0021COUNCIL DECISION of 3 February 1992 concerning the conclusion of bilateral Cooperation Agreements on Science and Technology for Environmental Protection (STEP) between the European Economic Community and the Republic of Austria, the Republic of Finland and the Kingdom of Norway respectively (92/132/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas by Decision 89/625/EEC (4), the Council adopted two specific research and development programmes in the field of the environment (1989 to 1993), one of them called Science and Technology for Environmental Protection (STEP); whereas Article 8 of this Decision authorizes the Commission to negotiate agreements with third countries and in particular with those European countries having concluded framework agreements for scientific and technical cooperation with the Community with a view to associating them wholly or partly with the programmes; Whereas by Decision 87/177/EEC (5), the Council approved the conclusion, on behalf of the European Economic Community, of the framework agreements for scientific and technical cooperation between the European Communities and, among others, the Republic of Austria, the Republic of Finland and the Kingdom of Norway; Whereas the Governments of Austria, Finland and Norway have asked to participate in the Community environmental research programmes; Whereas the Community, Austria, Finland and Norway share common environmental problems and expect to obtain mutual benefit from cooperation, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreements between the European Economic Community and the Republic of Austria, the Republic of Finland and the Kingdom of Norway respectively on research and development in the field of Science and Technology for Environmental Protection (STEP) are hereby approved on behalf of the Community. The texts of the Agreements are attached to this Decision. Article 2 The President of the Council shall give on behalf of the European Economic Community the notification as provided for in Article 10 of the Agreements. Done at Brussels, 3 February 1992. For the Council The President Joao PINHEIRO (1) OJ No C 179, 10. 7. 1991, p. 10.(2) OJ No C 305, 25. 11. 1991, p. 55 and Decision of 15 January 1992 (not yet published in the Official Journal).(3) OJ No C 14, 20. 1. 1992, p. 9.(4) OJ No L 359, 8. 12. 1989, p. 9.(5) OJ No L 71, 14. 3. 1987, p. 29.